Name: 91/584/EEC: Commission Decision of 31 October 1991 repealing Decision 90/513/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity;  health
 Date Published: 1991-11-15

 Avis juridique important|31991D058491/584/EEC: Commission Decision of 31 October 1991 repealing Decision 90/513/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany Official Journal L 314 , 15/11/1991 P. 0053 - 0053COMMISSION DECISION of 31 October 1991 repealing Decision 90/513/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (91/584/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/174/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 90/675/EEC (4), and in particular Article 9 thereof, Whereas several outbreaks of classical swine fever have occurred in a certain part of Germany; Whereas, as a result of the epizootic of classical swine fever, the Commission last adopted Decision 90/513/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (5); Whereas the epizootic has been controlled in the area described in Decision 90/513/EEC; whereas it is necessary to repeal the abovementioned Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/513/EEC is hereby repealed. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 85, 5. 4. 1991, p. 37. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 373, 31. 12. 1990, p. 1. (5) OJ No L 285, 17. 10. 1990, p. 36.